Fourth Court of Appeals
                               San Antonio, Texas
                                       May 6, 2015

                                   No. 04-14-00880-CV

                               Stacy Joanna MAURICIO,
                                        Appellant

                                            v.

                                  Rueben MAURICIO,
                                       Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-06556
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER

       In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against Appellant Stacy
Joanna Mauricio.

      It is so ORDERED on May 6, 2015.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk